Per Curiam.

The plaintiff’s claim was that at the time of the action the defendant wrongfully detained the chattels in question. The evidence showed that there was no wrongful detention, and, therefore, the judgment awarding the chattels to the defendant was proper.
The defendant not having unlawfully detained the property was entitled to recover, and as he had been deprived of the property it was proper that it should he restored to him, or that he should have its value. Judgment affirmed, with costs.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment affirmed, with costs.